Title: To Benjamin Franklin from Richard Price, 15 December 1766
From: 
To: 


Dear Sir
Newington-Green, Dec: 15th: 1766
I received the inclosed letter from Dr. Priestly last Saturday night. I know nothing of the list of books on Electricity mentioned in it. I believe it was not in your letter to him, which pass’d thro my hands. He is in a hurry for it, and if you have it he will be much oblig’d to you for Sending it him, or conveying it to me that I may Send it to him. I am Sorry I [torn] the pleasure of meeting you at St. Paul’s Coffee: house. I was confined by the toothach and a Swell’d face. I hope nothing will deprive me of this pleasure next thursday night. I am, Dear Sir, with great regard, Your oblig’d humble Servant
Richd: Price
 
Addressed: To / Dr Franklin / at Mrs Stephenson’s / Craven-Street / Strand
Endorsed: Scroog
